DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/380,642 filed on July 30, 2021.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s claiming benefit of US provisional application is acknowledged.

Claim Objections
4.	Claim 1 is objected to because of the following informalities: 
Regarding claim 1, line 8: please change “datafrom” to “data from.”   
Appropriate correction is required.  Applicant is respectfully suggested to review all pending claims for other informalities.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2021/0267555 A1 to Janssen (hereinafter “Janssen”). 
	Regarding claims 1 and 15, Janssen discloses a system and methods for validating transaction or compliance monitoring (see abstract) comprising one or more databases (see paragraphs 0025 and 0031) which contains data associated with the a patient monitoring compliance system; one or more monitoring devise 102a-102c (see abstract and paragraph 0034) and the sensors configured to detect physiological data of the patient (see paragraph 0018); and computer programs (see paragraph 0029) – machine-readable code performing the algorithm/method as illustrated in figure 6 using the patient monitoring compliance management system (see paragraph 0087 and figure 6). The computing system 130 (see figure 1B and paragraph 0032) includes a processor and memory for storing and operating the programs of the various systems.   
	Regarding claim 2, one of the sensors may detect the condition which is defined as abnormality (see paragraph 0039).  
	Regarding claim 3, the observation and monitoring of a patient is done over a set period of time (see abstract and paragraphs 0003 and 0019).
	Regarding claim 4, the beginning and ending time of the monitored time can be interpreted as a first time and second time in the claim.
	Regarding claim 5, the patient is equivalent to the user in this claim, and patient data is collected for compliance monitoring (see paragraph 0003). 
	Regarding claim 6, as shown in figure 1B, the collected data can be stored in electronic medical database 108, and may be stored in the document management system (see figured 1B and paragraph 0033).
	Regarding claims 7 and 8, the sensors 102a-102c captures visual and audio data of a patient (see paragraph 0035). For example, heart rate is an audio data (see paragraph 0067), and temperature or any other telemetric data shown on various detector devices (see paragraphs 0035 and 0052) can be interpreted as visual data. 
	Regarding claim 10, the patient monitoring compliance management system 100 includes information regarding orders, medications, and lab tests (see paragraph 0033), and medications can be interpreted as materials that were taken/not take in the observing time period.  
	Regarding claim 11, the database 141 used in the system may use cloud-based data architecture (see paragraph 0042 and 0049).
	Regarding claim 12, if a situation warrants, the medical staff is alerted by the patient monitoring and compliance system (see figure 8 and paragraphs 0021, 0046, and 0067).    
	Regarding claim 13, the patient’s discomfort or anxiety may be observed by the system or the staff (see paragraph 0019). 
	Regarding claim 14, although Janssen does not use term “AI” or “parsing,” relying on figure 1B the captured information by the telemetry monitoring device are fed into various system/databases, and analyzer module 208 (see figure 2 and paragraph 0031 and 0055), which may be a part of the patient monitoring and compliance system uses the collected information to make a determination on patient monitoring.
Feeding the data into the database would involve data manipulating including parsing, and the analyzer 208 which is a part of the system may be equated to the AI recited in this claim.
	Regarding claim 16, the captured data are compared against the protocol (see paragraph 0003) to make a determination on compliance. And the timeline data is also compared (see paragraphs 0058 and thereafter).
	Regarding claim 17, patient data collected by the sensors 102a-102c (see figure 1A and paragraphs 0024 and thereafter) are patient’s physical data or physical state.
	Regarding claim 18, the alert is generated when the patient monitoring recognizes a parameter value is out of the acceptable range (see paragraphs 0020 and thereafter).  
	Regarding claim 19, the system 100 is configured to generate a report (see paragraph 0042 and 0082)
	Regarding claim 20, as shown in figure 7, step 710 determines degree of issues or threshold levels for a patient, which can be interpreted as a grading scale (see paragraph 0101).

 Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0267555 A1 to Janssen in view of US 2021/0393486 A1 to Choudhury et al. (hereinafter “Choudhury”).  
The teachings of Janssen have been discussed above.  Janssen further teaches that a patient is identified with identifying information (see paragraph 0104).  
However, Janssen fails to specifically teach or fairly suggest that the identifying or authentication is done using RFID, barcode or by machine-readable means.
Choudhury discloses a medication compliance system (see abstract) wherein a patient is identified by a patient identification card which carries a barcode assigned to the patient (see paragraph 0039).  The identification can also be printed on a wristband.  
In view of Choudhury’s teachings, it would have been obvious to an ordinary skill in the art at the time the invention was made to employ well-known machine-readable identification card to the teachings of Janssen in order to provide improved identification verification.  Scanning a patient’s wristband when the patient goes to clinics, labs, radiology, etc. is well-known and almost universally used in patent care embodiment.  Adopting a patient card or wristband as disclosed in Choudhury is well within one ordinary skill in the art would contemplate.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
September 8, 2022